Citation Nr: 1547091	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  10-45 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Service connection for prostatitis. 

2.  Service connection for irritable bowel syndrome (IBS), previously claimed as diarrhea and bloody stools, to include as due to prostatitis. 

3.  Service connection for lumbar spine degenerative disc disease (DDD) and herniated disc (a lumbar spine disorder).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1969 to August 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.  

In March 2012, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  The hearing transcript has been associated with the electronic claims file on VBMS. 

In December 2012, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development, to include obtaining treatment (medical) records, and scheduling the Veteran for VA examinations with respect to the issues on appeal.  The above-referenced development has been accomplished; therefore, the Board finds that the AOJ substantially complied with the December 2012 Board remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The Board notes that VA received additional evidence after the issuance of the April 2013 supplemental statement of the case (SSOC).  In August 2015, the Veteran submitted a waiver of the right to an initial review of such evidence by the RO.  As such, the Board will proceed to consider the case.  See 38 C.F.R. 
§ 20.1304(c) (2015).

The Veteran filed claims for service connection for sleep apnea and erectile dysfunction, an increased rating for the service-connected left ear hearing loss, and to reopen service connection for right ear hearing loss based on new and material evidence.  See August 13, 2015 VA Form 21-526b; August 19, 2015 VA Form 21-526b.  The issues of service connection for sleep apnea and erectile dysfunction, an increased rating for the service-connected left ear hearing loss, and reopening service connection for right ear hearing loss have been raised by the record in the above-referenced forms, but have not been adjudicated by the AOJ; therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of service connection for a lumbar spine disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran has a current disability of prostatitis.

2. The Veteran had symptoms of prostatitis during service. 

3. The current prostatitis had its onset in service. 

4. The Veteran has a current disability of IBS.

5. The current IBS disability was worsened beyond normal progression by the service-connected prostatitis disability.



CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for prostatitis are met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for IBS, as secondary to the service-connected prostatitis disability, are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).   In this case, the Board is granting service connection for prostatitis and IBS, which constitutes a full grant of the benefits sought on appeal with respect to these issues.  As there remains no aspect of these issues to be further substantiated, there is no further VCAA duty to notify or assist, or duty to explain compliance with VCAA duties to notify and assist.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).    

Service Connection Legal Authority 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Pursuant to 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id. 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Service Connection for Prostatitis 

The Veteran contends that service connection is warranted because symptoms of prostatitis started in service.  Specifically, the Veteran asserts that testicle pain, tenderness, and swelling, as well as painful urination, began during service and have been recurrent since service separation.  See e.g., March 2012 Board hearing transcript.   

The Board finds that the Veteran has a current disability of prostatitis.  The March 2013 VA examination report shows a diagnosis of recurrent prostatitis. 

The Board finds that the evidence is in relative equipoise on the question of whether the current prostatitis disability began in service, that is, whether the prostatitis disability was directly "incurred in" service.  Evidence weighing in favor of this finding includes statements by the Veteran and spouse that the Veteran started experiencing symptoms of prostatitis, such as testicle pain, tenderness, and swelling, as well as painful urination, during service.  See e.g., March 2012 Board hearing transcript; May 2013 spouse statement.  The Board finds that the Veteran is competent to report approximate onset of prostatitis symptoms such as testicle pain, tenderness, and swelling, as well as painful urination.  

The Board further finds that the assertions of in-service onset of these symptoms are credible.  See Buchanan, 451 F.3d at 1336; Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d 1372.  An October 1971 service medical record shows that the Veteran complained of pain in the right inguinal area and constant urge to urinate.  A June 2009 VA treatment record shows that the Veteran's VA physician, Dr. V.G., stated that, after review of service medical records and after considering the Veteran's history, the Veteran has had inguinal pain since service.  Similarly, a September 2010 VA treatment record shows that Dr. V.G. recorded a history of symptoms of prostatitis since service in Vietnam.  See also May 2013, January 2015, and June 2015 statements by Dr. V.G.  

Evidence weighing against a finding of in-service onset of prostatitis includes October 1971 and December 1971 urine analyses during service, which were negative for any bacteria or disease.  The May 1973 service separation examination report shows a normal clinical evaluation of the genitourinary system.  An October 1973 post-service VA examination report shows that the genitourinary system was satisfactory with no evidence of past or present infection.  In a December 1989 statement, the Veteran reported that he had a prostatitis infection in 1981.  The March 2013 VA examiner opined that it is more likely that prostatitis and urinary tract infections are a superseding post-service injury not related to military service.  

The March 2013 VA examiner reasoned that service medical records show no treatment for prostatitis and that, after service separation, the Veteran traveled to Africa and then to Southeast Asia, developed two acute urinary tract infections between 1977 and 1981, and was diagnosed with epididymitis in 1981.  See also May 2011 VA examination report.  Resolving reasonable doubt in the Veteran's favor on this question, the Board finds that symptoms of the current prostatitis disability began during service, that is, the prostatitis disability was directly incurred in service.  38 C.F.R. § 3.303(a), (d).  

For the reasons discussed above and resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for prostatitis is warranted as directly incurred in service.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303(a), (d).  Because the Board is granting service connection on a direct basis, all other theories of entitlement to service connection are rendered moot.  

Service Connection for IBS

The Veteran contends that service connection is warranted because symptoms of IBS started in service.  Specifically, the Veteran advanced that diarrhea and bloody stools began during service and have been recurrent since service separation.  Alternatively, the Veteran asserted that IBS is related to prostatitis in that the disabilities tend to co-occur.  See e.g., March 2012 Board hearing transcript.  Service connection for prostatitis has been granted in this Board decision.

The Board finds that the Veteran has a current disability of IBS.  The March 2013 VA examination report shows a diagnosis of IBS.  

The Board finds that the evidence is in relative equipoise on the question of whether the service-connected prostatitis disability aggravated (worsened beyond normal progression) the current IBS.  Evidence weighing in favor of this finding includes the March 2013 VA examiner's opinion that IBS is worsened by prostatitis.  The March 2013 VA examiner based this opinion on post-service onset of IBS, as well as the history given by the Veteran that prostatitis and IBS tended to co-occur.  The record does not contain any evidence that the Veteran's IBS is not related to the service-connected prostatitis.  
  
For the reasons discussed above, and resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for IBS is warranted as secondary to the service-connected prostatitis.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.310.  Because the Board is granting service connection on a secondary basis, all other theories of entitlement to service connection are rendered moot. 


ORDER

Service connection for prostatitis is granted. 

Service connection for IBS, as secondary to the service-connected prostatitis, is granted. 


REMAND

Service Connection for a Lumbar Spine Disorder

In an August 2015 rating decision, the RO denied the claim for service connection for a lumbar spine disorder.  In an August 2015 statement, the Veteran appealed the denial of the claim for service connection for a lumbar spine disorder; however, no statement of the case has been prepared by the RO.  See August 2015 representative statement.  A statement of the case is required, and a remand order is necessary in such cases where a notice of disagreement has been received.  See 38 C.F.R. 
§§ 19.9, 20.200, 20.201 (2015); Manlincon v. West, 12 Vet. App. 238 (1999).  The purpose of the remand with respect to the above-referenced issue is to give the AOJ an opportunity to issue a statement of the case.  Thereafter, the AOJ should return the claims file to the Board only if the Veteran perfects the appeal in a timely manner.  

Accordingly, the issue of service connection for a lumbar spine disorder is REMANDED for the following action:

The AOJ should issue a statement of the case that addresses the issue of service connection for a lumbar spine disorder.  The Veteran should be informed that, in order to perfect an appeal of this issue to the Board, he must file a timely and adequate substantive appeal following the issuance of the statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


